DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 was filed after the mailing date of the Application on 02/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3; “circuit)” should read --circuit--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuel et al. (FR 2991750).
With regards to claim 1:
Samuel et al. discloses (refer to Fig. 1-3 below) a device for supplying pressurized fluid, comprising a first valve (2) housing an internal fluid circuit (5), the device comprising a second 
With regards to claim 2:
Samuel et al. discloses (See translated Copy, lines 150-163) the device according to claim 1, wherein the purge member (13) can be actuated to the open state by the at least one command member (9) upon a movement of said command member into a position that commands the closure of at least one control valve of the array of control valve(s) (7) and/or upon a movement 

    PNG
    media_image1.png
    1313
    995
    media_image1.png
    Greyscale

Fig.1

    PNG
    media_image2.png
    1316
    1032
    media_image2.png
    Greyscale


Fig.1
With regards to claim 3:
Samuel et al. discloses the device according to claim 1, wherein the purge member is actuated necessarily and automatically to the open state by the at least one command member (9) upon a movement of the movable command member (9) into a position that commands the closure of at least one control valve (7) of the array of control valve(s) and/or upon a movement of the movable command member (9) into a position that commands an unlocking or a separation of the respective coupling members (12, 10, 14) of the quick-connection system.
With regards to claim 6:
Samuel et al. discloses (refer to Fig. 1 above) the device according to claim 1, wherein the internal circuit (5) of the first valve (2) extends between a first, upstream end designed to be in communication with a source of pressurized fluid (1) and a downstream end, the internal circuit of the first valve (2) comprising an isolation valve (7) for opening or closing the internal circuit, the second valve (3) being provided with an internal fluid circuit (lead to outlet (O)) comprising an upstream end designed to be in communication with the downstream end of the internal circuit (5) of the first valve (2) when the second valve (3) is coupled to the first valve (2) and a downstream, outlet end (O) designed to be connected to an apparatus (not shown) that uses the fluid, the second valve (3) comprising a movable member (9) for actuating the isolation valve (7) of the first valve (2) such as to command the opening or the closing of the latter.
With regards to claim 7:
Samuel et al. discloses (refer to Fig. 1 above) the device according to claim 6, wherein the movement of the movable member (9) for actuating the isolation valve (7) of the first valve is commanded by the at least one command member (14).

With regards to claim 8:
Samuel et al. discloses (See translated Copy, lines 155-175) the device according to claim 1, further comprising a member (12, 10) for locking/unlocking the mechanical connection of the coupling members of the quick-connection system, the locking/unlocking member (12, 10) being movable relative to the first (2) and second (3) valves between a first, locking position and a second, unlocking position, in the first, locking position of the locking member preventing, when the two valves are coupled, the separation of the second valve from the first valve, and in the second, unlocking position of the locking/unlocking member allowing, when the two valves are coupled, the separation of the second valve from the first valve, said locking/unlocking member (12, 11) constituting a command member actuating the purge member (13), the purge member being actuated to the open state in the course of the movement of the locking/unlocking member from the first position towards the second position and/or when the locking/unlocking member reaches the second position (distance E).
With regards to claim 9:
Samuel et al. discloses the device according to claim 8, wherein the purge member (13) may be actuated by the locking/unlocking member (12, 11) by means of mechanical contact.
Allowable Subject Matter
Claims 4-5, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753